DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 21 October 2020.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALAGALA (U.S. Patent Application Publication #2013/0275656) in view of VAN ANTWERPEN (U.S. Patent Application Publication #2021/0234708).

1.  TALAGALA discloses An operation method of a storage device which includes a nonvolatile memory device (see [0054]-[0055]: non-volatile memory device), the method comprising: receiving a first key-value (KV) command including a first key from an external host device (see [0060]: clients are in communication with the non-volatile memory device; [0070]-[0071]: commands are sent from the client to the memory device); transmitting a first value corresponding to the first key from the nonvolatile memory device to the external host device as first user data, in response to the first KV command (see [0062]: data values are transmitted to the client that correspond to the key); receiving a second KV command including a second key, from the external host device; and performing a first administrative operation based on a second value corresponding to the second key, in response to the second KV command, wherein the first KV command and the second KV command are KV commands of a same type (see VAN ANTWERPEN below).
VAN ANTWERPEN discloses the following elements that are not disclosed by TALAGALA: receiving a second KV command including a second key, from the external host device (see [0034]: command decoder to decode commands sent to the memory device from a host; [0037]-[0039]: read values from key store to implement access control); (see [0039]-[0041]: keys in the key-value store are used to implement access restrictions to the different regions of non-volatile memory, implementing an access restriction is an administrative operation), wherein the first KV command and the second KV command are KV commands of a same type (see TALAGALA [0062]: the value associated with a key is read; VAN ANTWERPEN [0039]: the value associated with a key is read).  The use of the key-value store by VAN ANTWERPEN allows for users to configure memory regions to have distinct security attributes (see [0002]).  TALAGALA mentions the ability to have each memory region have different properties and attributes.  VAN ANTWERPEN provides one way of implementing that feature.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by TALAGALA to perform an administrative operation based on a key-value command, as disclosed by VAN ANTWERPEN.  One of ordinary skill in the art would have been motivated to make such a modification to allow users to set different security attributes for each region of memory, as taught by VAN ANTWERPEN.  TALAGALA and VAN ANTWERPEN are in the same field of endeavor as both references are directed to key-value store memory systems.

2.  The method of claim 1, wherein: the first key includes information about a first key group identifier indicating a user key, and a first key name (see TALAGALA [0072]: key-value pairs can be managed in pools to group key-value pairs), and the second key (see VAN ANTWERPEN [0041]: key relates to functions internal to the memory device).

3.  The method of claim 1, wherein the second value includes information about an administrative command and a command identifier corresponding to the first administrative operation (see VAN ANTWERPEN [0038]: security features for the memory region being accessed).

4.  The method of claim 1, wherein the transmitting of the first value corresponding to the first key from the nonvolatile memory device to the external host device as the first user data, in response to the first KV command, includes: determining a first location of the first value corresponding to the first key, based on a key index including information about a plurality of keys and locations of values respectively corresponding to the plurality of keys (see TALAGALA [0067]: mapping structure); reading the first value from the nonvolatile memory device, based on the determined first location (see TALAGALA [0062]: data associated with the key is located); and transmitting the read first value to the external host device as the first user data (see TALAGALA [0062]: data is transmitted to the client).

5.  The method of claim 4, wherein the performing of the first administrative operation based on the second value corresponding to the second key, in response to the second KV command, includes: determining a second location of the second value (see VAN ANTWERPEN [0039]: values associated with the keys are stored in the key store), based on the key index; reading the second value, based on the determined second location (see VAN ANTWERPEN [0040]-[0041]: count value associated with the key); and performing the first administrative operation, in response to the read second value (see VAN ANTWERPEN [0041]: manage access control to the memory region).

6.  The method of claim 5, further comprising: writing a first operation log associated with the first KV command in a log buffer (see TALAGALA [0069]: log-based write structure; [0146]: write buffer); storing first log data including the first operation log in the nonvolatile memory device (see TALAGALA [0146]-[0147]: data from the write buffer is migrated to the non-volatile memory device); and allocating a third key to the first log data and updating the key index based on the third key and a third location where the first log data are stored (see TALAGALA [0224], [0227]: a new key is generated in response to writing data).

8.  The method of claim 1, wherein the second value is included in an internal key-value pair stored in a memory device of the storage device (see VAN ANTWERPEN [0039]: key store is internal to the memory device).

9.  The method of claim 8, wherein the internal key-value pair is loaded onto the memory device from the nonvolatile memory device, in an initialization process of the storage device (see VAN ANTWERPEN [0048]-[0049]: keys can be set by the manufacturer).

19.  TALAGALA discloses An operation method of a storage device which includes a nonvolatile memory device (see [0054]-[0055]: non-volatile memory device), the method comprising: receiving a first key-value (KV) command including a first key from an external host device (see [0060]: clients are in communication with the non-volatile memory device; [0070]-[0071]: commands are sent from the client to the memory device); determining whether the first key is an internal key (see VAN ANTWERPEN below) or a user key (see [0062]: data values are transmitted to the client that correspond to the key); and performing a first administrative operation for the storage device when the first key is the internal key (see VAN ANTWERPEN below).
VAN ANTWERPEN discloses the following elements that are not disclosed by TALAGALA: determining whether the first key is an internal key (see [0034]: command decoder to decode commands sent to the memory device from a host; [0037]-[0039]: read values from key store to implement access control); and performing a first administrative operation for the storage device when the first key is the internal key (see [0039]-[0041]: keys in the key-value store are used to implement access restrictions to the different regions of non-volatile memory, implementing an access restriction is an administrative operation).  The use of the key-value store by VAN ANTWERPEN allows for users to configure memory regions to have distinct security attributes (see [0002]).  TALAGALA mentions the ability to have each memory region have different properties and attributes.  VAN ANTWERPEN provides one way of implementing that feature.


20.  The method of claim 19, wherein the first administrative operation is performed based on a first value corresponding to the first value (see VAN ANTWERPEN [0038]: security features for the memory region being accessed).

Allowable Subject Matter
Claims 12-18 are allowed.
Claims 7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136